DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2015135434 A1; translation as provided).
Regarding claim 1, Song teaches a flow rate adjusting device (Figures 3-4) for three dimensional modeling apparatus, comprising: 
a main body portion (162) having a first opening portion to which a molten material is supplied (section above 1811; line 28, filament is heated into a molten state), a second opening portion from which the molten material is discharged (section below 1811; line 43, molten molding material…extruded from the print nozzle), a supply flow path communicating with the first opening portion and the second opening portion and through which the molten material flows (as show in Figures 3-4, 162 has a flow path from heater 161 to nozzle outlet), and a cross hole intersecting the supply flow path (as shown in Figures 3-4; cross hole containing elements 181 and 1811); 
and a shaft-shaped valve portion (elements 181 and 1811) disposed inside the cross hole (lines 59-60, is provided on the channel of the printing nozzle), wherein 
the valve portion has a tip end portion (left side portion of valve plate 1811) provided at one end of the valve portion, a rear end portion provided at the other end of the valve portion (right side portion of 181), and a recessed portion provided between the tip end portion and the rear end portion and communicating with the first opening portion and the second opening portion (valve plate 1811), and the valve portion is rotated in the cross hole to change a position of the recessed portion (lines 152-159, in the printing state (Fig. 3), the controller…to drive the end face of the valve plate to rotate to be parallel to the axial direction of the print nozzle; in the stop print state (Fig. 4), the controller…drive the end face of the valve plate to rotate to be perpendicular to he axial direction),
the valve portion has a first contact surface provided between the recessed portion and the rear end portion and facing the rear end portion side, and the main body portion has a second contact surface to come into contact with the first contact surface from the tip end portion side (as shown in Figures 3-4, the main body portion is in contact with valve portion at a point between tip end and rear end portions).

Claim 1 additionally recites the limitations “such that a flow path cross-sectional area of the supply flow path is changed to adjust a flow rate of the molten material discharged from the second opening portion” and “for53 storing a part of the molten material flowing through the supply flow path”.  It is noted adjusting the flow rate pertains to the specific way the valve portion is rotated while holding molten material in the chamber pertains to how the storage chamber is utilized; this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Song discloses the valve portion is able to rotate and change the cross-sectional areas of . 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Stubenruss (US 2017/0210069 A1).
Regarding claim 3, Stubenruss teaches a three-dimensional shaping device (paragraph 0004) comprising: 
a plasticization unit (Figures 1, 11) configured to plasticize a material into a molten material (paragraphs 0021-0022); and 
a nozzle (printer head 400) configured to discharge the molten material supplied from the plasticization unit toward a stage (implicit in paragraph 0042, in the case of arcuate printing plates), 
wherein the plasticization unit includes a flow rate adjusting portion configured to adjust a flow rate of the molten material supplied to the nozzle (plunger 434; paragraph 0041).
the flow rate adjusting portion includes: 
a main body portion having a first opening portion to which the molten material is supplied (as shown in Figures 1, 11; paragraph 0004, on the lower side with an opening from which the molten or liquid material can emerge), a second opening 54portion communicating with the nozzle and from which the molten material is discharged (outlet openings 34, 434), a supply flow path (as shown in Figures 1, 11, vertical flow path of molten material) communicating with the first opening portion and the second opening portion and through which the molten material flows, and a cross hole intersecting the supply flow path (461 in Figure 11, intersects the flow path of the mold material); and a shaft-shaped valve portion disposed inside the cross hole (plunger 463), the valve portion has a tip end portion provided at one end of the valve portion, a rear end portion provided at the other end of the valve portion (as shown in Figure 11).
Stubenruss teaches all the elements of claim 3 as discussed above but does not teach the valve portion comprises a recessed portion provided between the tip end portion and the rear end portion and communicating with the first opening portion and the second opening portion, and the valve portion is rotated in the cross hole to change a position of the recessed portion, such that a flow path cross-sectional area of the supply flow path is changed to adjust a flow rate of the molten material discharged from the second opening portion, a storage chamber storing a part of the molten material flowing through the supply flow path between the first opening portion and the valve portion is defined by the tip end portion and an inner wall surface of the cross hole, 
the valve portion has a first contact surface provided between the recessed portion and the rear end portion and facing the rear end portion side, and 
the main body portion has a second contact surface to55 come into contact with the first contact surface from the tip end portion side.
As discussed above (reference claim 1), Song teaches a flow rate adjusting device comprising a shaft-shaped valve portion comprising all the limitations of the flow rate adjusting portion of the instant claim.  As both Stubenruss and Song pertain to flow rate adjusting devices for a three dimensional modeling apparatus, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 5, Song, as modified by Stubenruss, further teaches the plasticization unit includes a flat screw having a groove forming surface formed with a groove to which the material is supplied (Figures 3-4 ,9), and a heating portion configured to heat the material supplied to the groove (heating plate 26 in Figure 1; paragraph 0023 of Stubenruss), the main body portion has a facing surface facing the groove forming surface (Figures 1, 11 of Stubenruss), and the first opening portion is provided on the facing surface (section above 1811 of main body portion 162 ion Figures 3-4 of Song).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Stubenruss, as applied to claim 3 above, and further in view of Sakai (US 2018/0085777 A1).
Regarding claim 4, Song, as modified by Stubenruss, teaches all the elements of claim 3 as discussed above but does not teach a suction portion configured to suck the molten material from the supply flow path between the valve portion and the second opening portion.  However, Stubenruss discloses the apparatus comprises a suction unit (460 in Figure 11 of Stubenruss), which prevents dripping of material (paragraph 0040-0041 of Stubenruss), but does not discloses the suction unit position between the valve portion and the second opening portion.
preventing dripping) (Figure 5, paragraphs 0006, 0083-0085).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Song/Stubenruss with the suction section as disclosed by Sakai for the benefits as disclosed above.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Ogura (JP 2006123357 A; translation as provided).
Regarding claim 6, Ogura teaches an injection molding device (10 in Figure 1), comprising: 
a plasticization unit (extrusion device 16) configured to plasticize a material into a molten material (line 254, as a continuous plasticizer); 

a flow rate adjusting portion provided between the plasticization unit and the nozzle (injection device 12 with valve 24), wherein 
the flow rate adjusting portion includes: 
a main body portion having a first opening portion to which the molten material is supplied from the plasticization unit (flow path 18), a second opening portion communicating with the nozzle and from which the molten material is discharged (26; line 256, on the flow path to the nozzle formed at the tip), a supply flow path communicating with the first opening portion and the second opening portion and through which the molten material flows (lines 344-345, plasticized resin extruded from the flow path 18 passes through…and is accumulated in the retentions space on the nozzle side), and a cross hole intersecting the supply flow path.  Likewise, as shown in Figure 1, valve 24 is illustrated comprising a bore and described as an on-off valve; hence, it would be obvious to one of ordinary skill in the art, the valve rotates between an open and closed position to allow molten material to pass through.
Ogura teaches all the elements of claim 6 as discussed above but does not teach a shaft-shaped valve portion of the flow rate adjusting portion disposed inside the cross hole, the valve portion has a tip end portion provided at one end of the valve portion, a rear end portion provided at the other end of the valve portion, and a recessed portion provided between the tip end portion and the rear end portion and communicating with the first opening portion and the second opening portion, and the valve portion is rotated in the cross hole to change a position of the recessed portion, such that a flow path cross-sectional area of the supply flow 
As discussed above (reference claim 1), Song teaches a flow rate adjusting device comprising a shaft-shaped valve portion comprising all the limitations of the flow rate adjusting portion of the instant claim.  As both Ogura and Song pertain to flow rate adjusting devices for molten material, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ogura to incorporate the flow rate adjusting device, as disclosed by Song.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 would be allowable for requiring:
“the valve portion has a flange portion provided between the recessed portion and the rear end portion, and 
the first contact surface is provided on the flange portion.”
meaning the flange portion of the valve portion is located between the recessed portion and the end portion and is in contact with the second surface of the main body portion from the tip end portion side of the valve portion.
	As discussed above, the closest prior art, Song (WO 2015135434 A1), teaches a flow rate adjusting device (Figures 3-4) for three dimensional modeling apparatus, comprising: a main body portion (162) having a first opening portion to which a molten material is supplied (section above 1811; line 28,), a second opening portion from which the molten material is discharged (section below 1811; line 43), a supply flow path communicating with the first and second opening portions and through which the molten material flows (as show in Figures 3-4, 162 has a flow path from heater 161 to nozzle outlet), and a cross hole intersecting the supply flow path (as shown in Figures 3-4;); and a shaft-shaped valve portion (elements 181 and 1811) disposed inside the cross hole (lines 59-60,).  Furthermore, the valve portion has a tip end portion (left side portion of valve plate 1811) provided at one end of the valve portion, a rear end portion provided at the other end of the valve portion (right side portion of 181), and a recessed portion provided between the tip end portion and the rear end portion (valve plate 1811)  The valve portion has a first contact surface provided between the recessed portion and the rear end portion and facing the rear end portion side, and the main body portion has a the main body portion is in contact with valve portion at a point between tip end and rear end portions).  However, Song neither teaches nor suggests the valve portion has a flange portion provided between the recessed portion and the rear end portion, and the first contact surface is provided on the flange portion.  In fact, Song discloses the first and second surfaces of the valve portion and main body portion are planar to each other along (as shown in Figures 3-4).  As disclosed in the current application, providing a valve portion structured with a flange portion therein and in contact with the main body portion of the flow rate adjusting device improves the sealing performance between the first and second contact surfaces of the valve portion and main body portion (paragraph 0073 of the Instant Specification).
	Another prior art, Stubenruss (US 2017/0210069 A1), discloses a flow rate adjusting portion of a three-dimensional shaping device configured to adjust a flow rate of the molten material supplied to the nozzle (plunger 434; paragraph 0041).  The flow rate adjusting portion includes: a main body portion having a first opening portion (as shown in Figures 1, 11; paragraph 0004,), a second opening portion communicating with the nozzle and from which molten material is discharged (outlet openings 34, 434), a supply flow path (as shown in Figures 1, 11, vertical flow path of molten material) communicating with the first opening portion and the second opening portion and through which the molten material flows, and a cross hole intersecting the supply flow path (461 in Figure 11, intersects the flow path of the mold material); and a shaft-shaped valve portion disposed inside the cross hole (plunger 463), the valve portion has a tip end portion provided at one end of the valve portion, a rear end portion .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US 5,747,077) discloses a rotatable device (change-over valve rod 6 in Figure 1) for adjusting the flow rate of molten resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/14/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715